Citation Nr: 1433228	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  06-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 22, 2000, for the grant of service connection for schizophrenia, to include whether there was clear and unmistakable error (CUE) in RO decisions dated in June 1981 and June 1982.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran had active service from December 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the Veteran's claims folders is currently with the RO in Los Angeles, California.   

In December 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the New York RO.  In April 2009, the Board denied the Veteran's claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Per a January 2010 joint motion for remand (JMR) and associated Court order, the Board's April 2009 decision was vacated and remanded.  

In June 2010, the Board remanded the Veteran's claim for additional development.  In December 2012, the RO issued the Veteran a supplemental statement of the case (SSOC) continuing the denial of his claim.  The Veteran's appeal has since been returned to the Board.  

In December 2013, the RO received from the Veteran a claim for service connection for erectile dysfunction as secondary to service-connected coronary artery disease.  The issue of service connection for erectile dysfunction secondary to service-connected coronary artery disease has thus been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2010 Board remand, the RO was requested to review the matter of whether there was CUE in the June 1981 and June 1982 RO rating decisions which denied service connection for a nervous condition.  If the decision was adverse to the Veteran, an SSOC was to be furnished.  As noted above, the RO issued the Veteran an SSOC in December 2012.  

In reviewing the claims folders, the Board has become aware that notice of the June 1982 rating decision does not appear to have been provided to the Veteran.  In March 2010, argument was received from the Veteran's attorney concerning a lack of notice.  In particular, the attorney commented, "Alternatively, VA denied service connection for [the Veteran's] condition in June 1982.  However, there is no indication in the record that this decision was ever mailed to him.  Therefore, this is a pending claim as notice was never sent to [the Veteran]. . . ."  

The Board has reviewed various RO decisional documents associated with the grant of service connection for schizophrenia and the assigned effective date of May 22, 2000.  It has also conducted an extensive review of the claims folders to include reviewing the June 1982 rating decision.  None of the decisional documents reference the Veteran having been notified of the June 1982 decision, no evidence of any notice has been located, and a reading of the June 1982 rating decision does not given any indication that notice was provided.  The Board notes that a lack of notice to the Veteran of the denial of his claim precludes the June 1982 rating decision from becoming final.  The lack of finality would mean that the Veteran's claim in March 1982 for service connection for a nervous condition remains pending.  

Therefore, the Board concludes that prior to any decision on the merits of the Veteran's claim on appeal, the RO should specifically address whether notice was provided to the Veteran of the June 1982 rating decision denying his claim for service connection for a nervous condition.  Thereafter, the claim on appeal should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically address whether notice was provided to the Veteran of the June 1982 rating decision denying his claim for service connection for a nervous condition.  

2.  Thereafter, the RO should re-adjudicate the issue of whether an effective date earlier than May 22, 2000, for the grant of service connection for schizophrenia is warranted, to include whether there was CUE in RO decisions dated in June 1981 and June 1982.  If the benefit sought is not granted, the Veteran and his attorney must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



